NOT FOR PUBLICATiON

                              UNITED STATES DISTRICT COURT
                                 DISTRICT OF NEW JERSEY


 BAWER AKSAL,                                             Civil Action No. 16-2776 (JLL)

                Petitioner,

        v.                                                 MEMORANDUM OPINION

 UNITED STATES OF AMERICA,

                Respondents.


       IT APPEARING THAT:

       L On or about May 13, 2016, Petitioner, Bawer Aksal, filed a motion pursuant to 2$ U.S.C.

§ 2255 challenging his 2013 conviction and sentence. (ECF No. 1).
       2. On February 20, 201$, this Court denied that motion following a hearing. (ECF Nos.

29—3 0). In denying the motion, this Court specifically found that “Petitioner’s   testimony   lack[ed]

   credibility” based on contradictions between his testimony at a Frye hearing held in 2013 and

the hearing held in this matter in late 2017 as well as Petitioner’s manner and demeanor during

those hearings. (ECF No. 29 at 14).

       3. Petitioner thereafler filed an appeal. (ECF No. 31).

       4. following the filing of his appeal, Petitioner filed with this Court two motions seeking

to amend the record pursuant to federal Rule of Appellate Procedure 1 0(e)(2). (ECF Nos. 33, 35).

In his motions. Petitioner asserted that the transcript of the 2013 frye hearing omitted an allegedly

key exchange between this Court and one of Petitioner’s attorneys during which Petitioner alleges

that the attorney essentially admitted to failing to colTectly inform the Government that Petitioner

wished to take the plea deal he ultimately lost. (ECF Nos. 33, 35). Petitioner provided no evidence
to support his allegation that this seemingly important exchange ever   occulTed   other than his own

assertions. (ECf Nos. 33, 35).

       5. On September 6, 201$, the Government filed a response to Petitioner’s motions. (ECF

No. 37). In that response, the Government argued that this allegedly missing exchange, which is

not only counter to the rest of the testimony at the Fi3’e hearing but would also have been

contradictory to the testimony at the    § 2255 hearing in this matter, never occurred and that
Petitioner’s motion is nothing more than an attempt “to rewrite history in order to better suit his

appeal.” (ECF No. 37).

       6. On September 10,2018, this Court entered an order denying Petitioner’s motions. (ECF

No. 3$). As this Court explained in that Order,

               Pursuant to Federal Rule of Appellate Procedure l0(e)(2), if
               “anything material to either party is omitted from or misstated in the
               record by error or accident, the omission or misstatement may be
               corrected and a supplemental record may be certified and
               forwarded” by the district court “before or after the record has been
               forwarded” to the Court of Appeals. Rule 10(e)(l) further requires
               that where “any difference arises about whether the record truly
               discloses what occurred in the district court, the difference must be
               submitted to and settled by that court.” These rules allow
               “amendment of the record on appeal only to correct inadvertent
               omissions” and may not be used “to introduce new evidence.” In re
               Application ofAdan, 437 F.3d 381, 388 n.3 (3d Cir. 2006); see also
               United States cx rd. Mulvctner 1’. Rush, 487 f.2d 684, 687 n. 5 (3d
               Cir. 1973) (“[t]he purpose of the rule is to permit correction or
               modification of the record transmitted to the Court of Appeals so
               that it adequately reflects what happened in the District Court”).

                        In this matter. Petitioner has submitted no evidence other
               than his own self-serving assertion that the allegedly omitted
               exchange ever occurred during the 2013 frm’e hearing. This
               assertion is further undermined by the fact that it has been raised
               some five years after the hearing in question, long after Petitioner’s
               initial appeal to the Third Circuit, and only now that he has failed to
               obtain relief following a more extensive hearing in this matter. As
               this Court has no recollection of the allegedly omitted exchange ever
               having occurred, as the Government likewise denies that it occurred,

                                                  9
               as Petitioner has offered no evidence other than his own bald and
               self-serving assertion that this exchange ever occulTed at the 2013
               five hearing, and because the alleged exchange is contrary to both
               the record of the five hearing and the testimony at Petitioner’s §
               2255 hearing, this Court finds that Petitioner has failed to show that
               the record of this matter is in any way inaccurate or contains any
               material omissions or misstatements. As Petitioner has provided no
               credible evidence in support of his assertion that this exchange ever
               occurred, Petitioner’s motion to correct the record brought pursuant
               to Federal Rule of Appellate Procedure 10(e) is denied.

(ECF No. 38 at 2—3 (internal paragraph numbers omitted)).

       7. On October 9, 2018, Petitioner filed with this Court a motion seeking to vacate that

order, re-raising his unsupported allegation that there was an omitted section of the Fiye hearing

and arguing that he should be provided with a hearing on his motion to amend the fiye hearing

record. (ECf No. 40).

       8. On October 16, 2018, this Court denied Petitioner’s motion to vacate the denial of his

motion to amend the five hearing record. (ECF Nos. 4 1—42). In so doing, this Court explained

that

               Petitioner’s belief that he is automatically entitled to an evidentiary
               hearing as to his allegations is mistaken. As this Court explained in
               its previous Order, Plaintiffs self-serving and baseless allegations
               of a “missing” section of the 2013 frye hearing transcript was raised
               for the first time five years later in Petitioner’s post-judgment
               motion to amend the record for the purposes of this appeal. Prior to
               that motion, Petitioner had ample time to raise these allegations not
               only prior to his direct appeal which concluded in December 2015,
               see United States v. Aksal, 638 F. App’x 136 (3d Cir. 2015), but also
               during the briefing of his § 2255 motion and, indeed, during the
               evidentiary hearing this Court held as to Petitioner’s allegations of
               ineffective assistance of plea counsel in this § 2255 matter.
               Petitioner failed to do so, and instead waited until after he failed to
               secure relief in this matter to raise his allegations of a “missing”
               section of the fiye hearing transcript. Thus, Petitioner had multiple
               opportunities to raise his allegations, and failed to do so.
               Petitioner’s failure to raise the issue in a timely fashion, coupled
               with the fact that Petitioner’s unfounded allegations contradict not
               only this Court’s own recollection of the Frye hearing but also the


                                                 3
                testimony provided at the hearing held in this matter are more than
                sufficient to show that Petitioner’s allegations are insufficient to
                warrant a second hearing in this matter. Petitioner’s motion to
                vacate this Court’s Order denying his motion to amend the record as
                to the F;ye hearing held in 2013 is therefore denied.

(ECf No. 41 at 2—3).

        9. On November 13, 201$, Petitioner filed yet another motion seeking to vacate this

Court’s orders denying his motion to amend the record of the Fiye hearing accompanied by a

“notice” requesting a hearing on this issue. (ECF Nos. 47—4$). Neither Petitioner’s newest motion

nor his “notice” of a hearing raises any new information or claims—instead Petitioner merely seeks

to relitigate the amendment issue and demands a hearing on that issue because Petitioner believes

that his rights to Due Process would be denied were he not granted a hearing. (ECF Nos. 47—4$).

        10. As this Court has now explained to Petitioner on two separate occasions, Petitioner

has failed to show any basis for a modification of the record of the 2013 Frye hearing insomuch

as he has provided nothing more than his own unsupported allegation in support of his claim of a

missing section, and that allegation is directly contradicted by this Court’s recollection of the Fiye

hearing, the transcript of that hearing, and the testimony taken in this § 2255 proceeding. Petitioner

has had more than ample opportunity to raise this allegation before his current motion—during his

direct appeal of his criminal conviction, in his initial   § 2255 motion, and during the hearing held
in this matter, and he chose not to pursue this unfounded allegation at any prior stage of this matter.

Petitioner’s allegations are baseless in light of the record of this matter, and Petitioner is not

entitled to a hearing on this matter. Petitioner’s new motion and request for a hearing (ECF Nos.

47—4$) are therefore denied.




                                                  4
        1. In conchision, Petitioner’s request for a hearing and motion to vacate this Court’s

orders denying his previous motions to amend the record, (ECF Nos. 47—42), are DENIED. An

appropriate Order accompanies this Opinion.




                                              ö6SEL.LNARES
                                              Cff Judge, United States District Court




                                                5
